Name: Commission Regulation (EU) NoÃ 623/2012 of 11Ã July 2012 amending Annex II to Directive 2005/36/EC of the European Parliament and of the Council on the recognition of professional qualifications Text with EEA relevance
 Type: Regulation
 Subject Matter: labour market;  land transport;  employment;  Europe
 Date Published: nan

 12.7.2012 EN Official Journal of the European Union L 180/9 COMMISSION REGULATION (EU) No 623/2012 of 11 July 2012 amending Annex II to Directive 2005/36/EC of the European Parliament and of the Council on the recognition of professional qualifications (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2005/36/EC of the European Parliament and of the Council of 7 September 2005 on the recognition of professional qualifications (1), and in particular the second paragraph of Article 11 thereof, Whereas: (1) Poland has submitted a reasoned request for amendment to Annex II to Directive 2005/36/EC. (2) Poland has requested an amendment to the content of training for the profession of train dispatcher (dyÃ ¼urny ruchu), a profession which is already included in Annex II to Directive 2005/36/EC. These training programmes fulfil the conditions set out in Article 11 (c)(ii) of Directive 2005/36/EC as they provide training which is equivalent to the level of training provided for under Article 11 (c)(i) of that Directive, provide a comparable professional standard and prepare the trainee for a comparable level of responsibilities and functions, as is apparent from the following legislation: Act on the implementation of the education system reform of 8 January 1999 (Official Journal of the Republic of Poland of 1999 No 12, pos. 96); Railway Transport Act of 28 March 2003 (Official Journal of the Republic of Poland of 2003 No 86, pos. 789); Regulation of the Minister of Infrastructure of 16 August 2004 on a list of posts directly associated with railway traffic operation and safety, conditions that should be met by persons filling these posts and driving railway vehicles (Official Journal of the Republic of Poland of 2004 No 212, pos. 2152); Regulation of the Minister of Infrastructure of 18 July 2005 on the general conditions for railway traffic operation and signalisation (Official Journal of the Republic of Poland of 2005 No 172, pos. 1444). (3) Poland has also requested the addition of the profession of train manager (kierownik pociÃ gu) to Annex II to Directive 2005/36/EC. The training programmes for this profession fulfil the conditions set out in Article 11 (c)(ii) of that Directive as they provide training which is equivalent to the level of training provided for under Article 11 (c)(i) of that Directive, provide a comparable professional standard and prepare the trainee for a comparable level of responsibilities and functions, as is apparent from the following legislation: Act on the implementation of the education system reform of 8 January 1999 (Official Journal of the Republic of Poland of 1999 No 12, pos. 96); Railway Transport Act of 28 March 2003 (Official Journal of the Republic of Poland of 2003 No 86, pos. 789); Regulation of the Minister of Infrastructure of 16 August 2004 on a list of posts directly associated with railway traffic operation and safety, conditions that should be met by persons filling these posts and driving railway vehicles (Official Journal of the Republic of Poland of 2004 No 212, pos. 2152); Regulation of the Minister of Infrastructure of 18 July 2005 on the general conditions for railway traffic operation and signalisation (Official Journal of the Republic of Poland of 2005 No 172, pos. 1444). (4) Poland has also requested the addition of the profession of inland navigation engineer (mechanik statkowy Ã ¼eglugi Ã rÃ ³dlÃ dowej) to Annex II to Directive 2005/36/EC. The training programmes for this profession fulfil the conditions set out in Article 11 (c)(ii) of that Directive as they provide training which is equivalent to the level of training provided for under Article 11 (c)(i) of that Directive, provide a comparable professional standard and prepare the trainee for a comparable level of responsibilities and functions, as is apparent from the following legislation: Act on the implementation of the education system reform of 8 January 1999 (Official Journal of the Republic of Poland of 1999 No 12, pos. 96); Regulation of the Minister of Infrastructure of 23 January 2003 on the professional qualifications and composition of inland vessel crews (Official Journal of the Republic of Poland of 2003 No 50, pos. 427). (5) Directive 2005/36/EC should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee on the recognition of professional qualifications, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Directive 2005/36/EC is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 255, 30.9.2005, p. 22. ANNEX Annex II to Directive 2005/36/EC is amended in point 4, under the heading in Poland, as follows: (1) The fourth indent is replaced by the following:  train dispatcher (dyÃ ¼urny ruchu), which represents: (i) eight years of elementary education and four years of secondary vocational education, with rail transport specialisation, as well as a course of 45 days preparing for work as a train dispatcher and passing the qualification examination; or (ii) eight years of elementary education and five years of secondary vocational education with rail transport specialisation, as well as a course of 63 days preparing for work as a train dispatcher and passing the qualification examination; or (iii) eight years of elementary education and five years of secondary vocational education, with rail transport specialisation, as well as a course of 29 days preparing for work as a train dispatcher, a probationary training period of five days under supervision and passing the qualification examination; or (iv) six years of elementary education, three years of lower secondary school, three years of secondary vocational education, with rail transport specialisation, as well as a course of 29 days preparing for work as a train dispatcher, a probationary training period of five days under supervision and passing the qualification examination. (2) The following fifth and sixth indents are added:  train manager (kierownik pociÃ gu), which represents: (i) eight years of elementary education and five years of secondary vocational education, with rail transport specialisation, as well as a course of 22 days preparing for work as a train manager, a probationary training period of three days under supervision and passing the qualification examination; or (ii) six years of elementary education, three years of lower secondary school, three years of secondary vocational education with rail transport specialisation, as well as a course of 22 days preparing for work as a train manager, a probationary training period of three days under supervision and passing the qualification examination.  inland navigation engineer (mechanik statkowy Ã ¼eglugi Ã rÃ ³dlÃ dowej), which represents: (i) eight years of elementary education and five years of secondary vocational education with specialisation in inland navigation engineering, as well as work experience of 24 months, including at least 18 months on inland vessels handling mechanical propulsion and auxiliary systems and six months that may involve experience in repairing combustion engines in shipyards or service workshops, and passing the qualification examination; or (ii) six years of elementary education, three years of lower secondary school, four years of secondary vocational education with specialisation in inland navigation engineering, as well as work experience of 24 months, including at least 18 months on inland vessels handling mechanical propulsion and auxiliary systems and six months that may involve experience in repairing combustion engines in shipyards or service workshops, and passing the qualification examination.